Case 2:21-mc-14073-JEM Document 25 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    Fort Pierce Division


                         Case No.: 2:21mc14073-MARTINEZ/MAYNARD

          Case Pending in the U.S. District Court for the Northern District of California:
               Sweet, et al. v. Rosenfelt, et al., 3:19-cv-03674-ALSUP (N.D. Cal.)
  _______________________________________
                                                     )
  IN RE SUBPOENA SERVED ON                           )
  ELISABETH DEVOS                                    )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )

                                   NOTICE OF APPEARANCE

         The Clerk of Court is respectfully requested to enter the appearance of R. Charlie Merritt

  as counsel of record in the above-captioned matter for Movants, the U.S. Department of Education,

  the U.S. Secretary of Education, and former U.S. Secretary of Education Elisabeth DeVos, in her

  official capacity as former Secretary. Mr. Merritt’s contact information is as follows:

         R. Charlie Merritt
         U.S. Department of Justice
         Civil Division, Federal Programs Branch
         1100 L Street, NW
         Washington, DC 20530
         robert.c.merritt@usdoj.gov
         (202) 616-8098




                                                  1
Case 2:21-mc-14073-JEM Document 25 Entered on FLSD Docket 03/01/2021 Page 2 of 2




  Dated: March 1, 2021                     Respectfully submitted,


                                           SARAH E. HARRINGTON
                                           Deputy Assistant Attorney General

                                           MARCIA BERMAN
                                           Assistant Branch Director

                                           /s/ R. Charlie Merritt
                                           R. CHARLIE MERRITT (Special Bar No.
                                           A5502733)
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20530
                                           Telephone: (202) 616-8098
                                           Email: robert.c.merritt@usdoj.gov


                                           Attorneys for Movants




                                       2
